        Case 2:19-cv-00948-HCN-DBP Document 45 Filed 06/01/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 DP CREATIONS LLC, NEVIN PRATT AND MEMORANDUM DECISION AND
 DENISE PRATT,                     ORDER GRANTING MOTIONS FOR
                                   EMAIL FILING AND NOTIFICATION
                 Plaintiffs,
 v.                                Case No. 2:19-cv-00948-HCN DBP

 STEPHANIE ORTIZ                                    District Judge Howard C. Nielson, Jr.
 dba nlovewithreborns2011 and
 JACKIE ORTIZ                                       Magistrate Judge Dustin B. Pead
 dba heart2heartbabies,

                        Defendants.


        Before the court are two motions filed by Pro Se Defendants Stephanie Ortiz and Jackie

Ortiz. Both Defendants request under Local Rule 5-1(b) that they be permitted to email

documents to the clerk’s office for filing and to receive electronic notification of case activity.

(ECF No. 43, ECF No. 44.) Both Defendants have used the court’s form to request email filing

and notification found on the court’s website here. Both Defendants have also represented to the

court that they understand the requirements as set forth in the Local Rule.

        Accordingly, the court HEREBY GRANTS both motions. Defendants are instructed to

maintain a current operative email on file with the court and follow the requirements of Rule 5-

1(b).

        IT IS SO ORDERED.

                 DATED this 1 June 2020.




                                               Dustin B. Pead
                                               United States Magistrate Judge
